502 S.E.2d 852 (1998)
348 N.C. 509
Mark REGAN
v.
AMERIMARK BUILDING PRODUCTS, INC. and Clem Fox and Michael Wlock.
No. 449A97.
Supreme Court of North Carolina.
May 18, 1998.
Robert B. Glenn, Jr., Durham, for Mark Regan.
David H. Batten, C.D. Taylor Pace, Raleigh, for Amerimark Building Products, Inc.
David A. Irvin, Winston-Salem, for Clem Fox and Michael Wlock.

ORDER
Upon consideration of the petition filed by Plaintiff in this matter for rehearing of the decision of this Court pursuant to Rule 31, N.C. Rules of Appellate Procedure, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 18th day of May 1998."